Title: From Thomas Jefferson to Thomas Cooper, 4 April 1825
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Apr. 4. 25.
It is very long since I have written to you. now within a few days of fourscore and two, with a weakened body and waning mind, writing is become slow and unpleasant. but another reason has been that I had nothing to write about which could interest you, except our University, in which you have kindly taken an interest; and the constant hope of seeing that get shortly under way, and furnish something definitive to say of it, has produced a procrastination much beyond my expectation. you know we had determined to apply to Europe for some of our Professors. we took our measures in time to get them here last autumn, and to open our University on the 1st of February. two of these gentlemen came in time: but three others (of whom two, of Mathematics and Nat. philosophy, were of the most indispensable) altho they embarked at London in the middle of October, did not arrive at Norfolk till the 9th of February. many students, who had reserved themselves for the University, being disappointed by our failure on the day announced, and doubtful when we should commence, as there were fears that these Professors were lost, engaged themselves in the mean time elsewhere. we were however enabled to open our doors on the 7th of March, have now about 60. students, and others coming in as fast as they become disengaged. we are extremely satisfied with the selection of Professors made by our Agent mr Gilmer. they are generally a little over or under 30. years of age, one about 43; two of them are from Cambridge; mr Bonnycastle, of the school of Natl philosophy, is son of the Mathematical gentleman of that name; Dr Dunglison the Medical Professor, is an elève of Edinburg; and the Professor of modern languages, besides being a consummate Classic, teaches French, Spanish, Italian, German, Swedish, Danish & Anglo-Saxon. they are all highly qualified, full of zeal, disposed to meet chearfully all novelties & difficulties, and pleased with their accomodations and prospects.On this side of the water, we have engaged Dr Emmet, son of the celebrated Emmet of N. York, said to be highly accomplished as a Chemist, who will teach botany also and zoology; and mr Tucker late member of Congress, for Ethics and the science of mind, who is advantageously known by a book of tracts on miscellaneous subjects, as well as by his Congressional services. our Law-chair is not yet filled.We begin with about 2500. vols well selected, and a moderate apparatus; but the last donation of our legislature, of 50.M.D. for these objects will enable us, this year, to compleat our library, and the apparatus of every school, so as to begin the next year abundantly provided.This, dear Sir, is the state of our institution, which I thought you would be glad to learn, thro’ a certain channel, rather than from the vague accounts of common rumor. you were so kind as to send me formerly a printed copy of the regulations of your college. I now inclose you one of ours, which we consider as but an experiment, not being ourselves familiar with the discipline of schools. our beginning promises well, as yet, and we may amend as we proceed.I am rejoiced to percieve that you have triumphed over all the embarrasments thrown in your way by the bad passions of narrow minds. I hope your institution will continue to thrive. our object is the same, the improvement of the human mind, and it matters not to a liberal spirit whether that be effected here or there.With these wishes for the success of your endeavors to give science and good principles to those committed to your care, and that you may recieve the rewards, moral and physical, to which you are entitled, be assured of my constant and affectionate friendship and respect.
						Th: Jefferson
					